Citation Nr: 1734934	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-28 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for right eye corneal injury with astigmatism.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty training from September 2002 to February 2003 and honorable active duty service from March 2003 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA     will notify the appellant if further action is required.


REMAND

The Veteran's right eye was last examined in December 2011 and VA treatment records were last obtained in 2015.  Given the Veteran's August 2016 testimony regarding additional right eye symptomatology, to include dry eye and itching, the Board finds a contemporaneous VA examination and updated VA treatment records should be requested.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Medical Centers in Tomah, dated since July 2012; Madison, dated since February 2013; and Milwaukee, dated since December 2014.  

2.  Schedule the Veteran for a VA eye examination to determine the current severity of his right eye disability.  The electronic file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

3.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate      period to respond thereto before the case is returned        to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

